DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to Applicant’s amendment filed on 12/16/2021 from which Claims 1-6, 8-20 are pending where Claims 9-20 are withdrawn and Claims 7 and 21 are cancelled.  Of the claims under consideration, 1-6 and 8, Claims 1-4 and 6, 8 are amended    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are withdrawn by the amendments and remarks of 12/16/2021.   
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1-6, and 8, amended Claim 1 recites “. . . one or more organosilanes represented by general formula (I): (Y-R)nSiXm . . .”  The description in the application as filed as represented by U.S. Patent Application Publication No. 2021/0024777, (hereinafter “Pub”) at ¶s 0049-0055 describes in various embodiments, the composition comprises a functional group modifier, for example in the form of an organosilane modifying agent. In various embodiments, the composition comprises an organosilane coupling agent; a catalytic agent; and an organic solvent.  In some embodiments where n and/or mare more than 1, there may be more than one of Y, more than one of R and/or more than one of X.  In various embodiments, the organosilane comprises an aminoalkyl alkoxysilane compound selected from the group consisting of various aminoorganosilanes and the like and combinations thereof.  
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed.  This is because the specification as filed does not describe the genus of "one or more organosilanes represented by general formula (I): (Y-R)nSiXm . . .” but rather a genus an organosilane represented by general formula (I): (Y-R)nSiXm which can have a combination of aminoorganosilanes.  In accordance with MPEP § 2163 persons skilled 
Claim Rejections - 35 USC § 112(b)
Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding Claims 1-6 and 8, Claim 1 recites “A composition consisting essentially of . . . the catalytic agent comprising . . .”  This recitation is unclear, vague and indefinite how the composition can be “consisting essentially of” meaning the composition has the specified materials and those which do not materially affect the basic and novel characteristics of the composition, but at the same time by open to any type any type of catalyst in “a catalytic agent comprising” which would include acid catalysts and inorganic bases like sodium hydroxide, which would appear to materially affect composition.   
Claim Interpretation
Regarding Claims 1-6 and 8 for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, while it is recognized that the phrase “consisting 
Claim Rejections - 35 USC § 102
Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by U.S. 2010/0323203, Huck (hereinafter “Huck”). 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
For Claims 1-5 and 8, Huck discloses at ¶s 0046, 0084 and Ref. 7 of Table 3 a composition of 3-glycidyloxypropyltrimethoxysilane {reading on pending Claim 5} and A189 3-mercaptopropyltrimethoxysilane {reading on one or more organosilane of general formula (I): (Y-R)nSiXm where Y is mercapto or glycidyloxy and R is propyl and X is methoxy group and n=1 and m=3}; Et3N as triethylamine {reading on catalytic agent and solvent ETOAc = ethylacetate.  The organosilanes were added and stirred with the addition of ethyl acetate and triethylamine was added as a catalyst.  The amount of silanes from Table 3 for Ref 7 is 4.54 + 5.46 = 10 wt. % (within and reading on the range of 0.1 to 22.5 wt % of pending Claim 2}.  Also the wt% of triethylamine is 0.20 within the range of 0.1 to 2.7 wt % {reading on pending Claim 3}.  The wt % of organic solvent, ethyl acetate, is 90 is within the range of 0.1 to 97.4 wt% {reading on pending Claims 4 and 8
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by U.S. 2010/0323203, Huck hereinafter Huck or U.S. 5693422, Basil et al. or U.S. 2005 Hamada et al. (hereinafter “Hamada”). 
For Claims 1and 5, Hamada discloses at ¶s 0162 and 0216 a 500-ml flask was charged with 50 g of ultrapure water, 100 g of ethanol {reading on solvent} and 5.0 g of a 25% tetramethylammonium hydroxide aqueous solution as a catalyst {reading on catalytic agent}.  In a nitrogen atmosphere and at 40ºC., a mixture of 13.3 g of 3,3,3-trifluoropropyltrimethoxysilane, 11.1 g of glycidoxypropyltrimethoxysilane {reading on pending Claim 5} and 11.3 g of (2-methoxy-propoxy)propyltrimethoxysilane {reading on one or more silanes of formula (I) with trifluoro, glycidoxy, and 2-methoxy-propoxy as Y groups} was added dropwise over 25 minutes. These disclosures anticipate Claims 1 and 5}.  
Claim Rejections - 35 USC § 102/103
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 104845523B, Li et al. a copy of the English machine translation of which was supplied by Applicants, which will be referenced throughout this Office Action for disclosures and referred to as “Li”.   
Regarding Claims 1-6 and 8, Li discloses in the entire document particularly in the abstract and at ¶s [0001], [0004-0023], [0028] and [0074]-[0077] and its claims, surface processing technologies for substrates, where after the composition is used to process surfaces of base materials such as ceramic, glass, metal or polymer and the like, for a coating obtained having strong adhesive power, high hardness and excellent 
In specific embodiments, Example 1 discloses a composition comprising - 4.7 wt% of an organosilane (e.g. 2 g of 3-aminopropyl-trimethoxysilane) (reading on pending Claims 2 and 5-6}, - 1.7 wt% of a catalyst agent (e.g. 2 g of 37% hydrochloric acid) reading on pending Claim 3}, and - 1.6 wt% of an organic agent (e.g. 0.7 g of ethanol) {reading on pending Claims 4 and 8}, based on the total composition weight of Claim 1}, and - 45 wt% of an organic solvent (e.g. 20 g of acetone) {reading on pending Claims 4 and 8}, based on the total composition weight of 44 g.  
Li also discloses a method of coating a substrate comprising cleaning a surface of the substrate with an organic solvent (e.g. acetone), applying a layer of the composition to a surface of the substrate, and drying the coating layer to obtain the coated substrate (¶s [0074]-[0077]).  
The afore-described disclosures of Li anticipate or render prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G the composition of Claims 1-6 and 8.   
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,020,028, Kinneberg (hereinafter “Kinneberg”).  
Regarding Claims 1-6 and 8, Kinneberg discloses in the entire document particularly in the abstract and col. and lines of: 1, 3-7; 3, 40 to 4, 19; 8, 29-32; 11, 20-45 and at example 1 and claims 1-4 discloses a treatment solution composition and a method of coating a substrate {e.g. a tile} comprising steps of applying the composition on a surface of the substrate, drying it and then applying a topcoat composition (e.g. a polyurethane finish) to obtain a coated substrate.  The treatment solution has alkanolamines intentionally incorporated with aminosilanes for surface films to provide exceptional levels of adhesive performance when overcoated with any of a variety of of pending Claim 1}.  It provides bonding to siliceous, polymeric, and other surface types.  From Example 1 the composition comprises: 0.44 wt% of an organosilane (e.g. 3.5 g of N-{2-aminoethyl)-3-aminopropyltrimethoxysilane (AEAPS)) {reading on pending Claims 1 and 2}, 0.11-0.23 wt% of a catalytic agent (e.g. 0.88-1.8 g of an alkanolamine){reading on pending Claims 1 and 3}, and 99 wt% of an organic solvent (e.g. 1.0 L of isopropanol, having a density of 0. 786 g/mL) (reading on pending Claims 1 and 4}, based on the total weight of about 790 g of the composition.  
At Col. 11 the aminosilanes are substances corresponding to the formula:   R2NH(CH2)3 Si(OR1)3 in which  R1 is CH3 -- or C2H5 -- or another lower alkyl or alkylacyl group, and R2 is H-- or an alkyl group or R3 NH(CH2 CH2)--, and R3 is H-- or an alkyl group or CH2 CH(C6 H4)CH—meeting formula (I) of pending Claim 1 as 3-aminopropyltriethoxysilane as disclosed in claim 4 of Kinneberg for pending Claims 5-6}.  
Also from Col. 11, alkanolamines are substance containing one amino nitrogen and one hydroxyl group and corresponds to the formula:  R1 R2N(R3)OH in which R1 and R2 are independently H-- or lower alkyl of from 1 to 3 carbons in length, and R3 is an aliphatic or --(CH2)2 O(CH2)2 -- linking group of from 2 to 5 atoms in length.   From 1 R2 as hydrogen and R3 as aliphatic group of 3 atoms in length the alkanolamine of ethanolamine {meets pending Claim 1 with R1 R2 Independently as H for ethanolamine propanolamine, and butanolamine.}    
From Col. 8 and claim 3 of Kinneberg ethanol solvent can replace isopropanol of example 1 to meet pending Claim 8.   
The afore-described disclosures of Kinneberg anticipate or render prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G the composition of Claims 1-6 and 8.  
Response to Arguments
Applicants’ amendments with arguments filed 12/16/2021 with respect to prior rejections under 35 U.S.C. 112(b) and 102/103 with the Yamada reference are persuasive.  The prior 112(b) rejection and 103 rejection with Yamada are withdrawn.  Applicants’ other arguments have been fully considered but they are considered moot because of the new ground of rejections.  Also Applicants’ arguments concerning the 102/103 rejection from Li or Kinneberg are not persuasive. 
Applicants argue in regards to the rejection under 102/103 with the Li reference that the terms “consisting essentially of” exclude polyfluoroalkyl alkoxysilane and a fluorine-free and heteroatom-free alkoxysilane which are allegedly essential components of Li.  Applicants conclude that Li does not disclose a composition consisting essentially of the components recited in presently amended claim 1, i.e. the essential components recited in presently amended claim 1 do not include a polyfluoroalkyl alkoxysilane, and a fluorine-free and heteroatom-free alkoxysilane as opposed to Li.   
In response given that applicants have not shown a polyfluoroalkyl alkoxysilane, and a fluorine-free and heteroatom-free alkoxysilane would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the 
Applicants argue that Kinneberg relates to the use of commercial aminosilane coupling agents in combination with bifunctional alkanolamine catalyst additives and Formula A, Band C in Example 1 of Kinneberg use "N,N-dimethylethanolamine", "N,N-diethylethanolamine" and "triethylenediamine" respectively, all of which clearly fall outside the list of catalytic agents specified in presently amended claim 1.   
In accordance with MPEP §2123 a rejection is over prior art’s broad disclosure instead of merely preferred embodiments or examples because patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  A reference is not limited to a preferred embodiment or example. See In re Lamberti, 545 F.2d 747, 750 (CCPA 1976) ("all disclosure of the prior art, including unpreferred embodiments, must be considered").  Further in accordance with MPEP §2123 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804.  Also according to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418-19 (2007) ("[T]he [obviousness] analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary 1 R2N(R3)OH in which R1 and R2 are independently H, and R3 is an aliphatic linking group of from 2 to 5 atoms in length.   From this formula with R1 and R2 as hydrogen and R3 as aliphatic group of 2-4 atoms in length the alkanolamine {meets pending Claim 1 with R1 R2 independently as H for ethanolamine, propanolamine, and butanolamine.}   
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787